Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit


No. 14-2072

                             DENISE MURRAY,

                         Plaintiff, Appellee,

                                     v.

KINDRED NURSING CENTERS WEST LLC, d/b/a Kindred Transitional Care
                  and Rehabilitation-Kennebunk,

                        Defendant, Appellant.



          APPEAL FROM THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF MAINE

              [Hon. Jon D. Levy, U.S. District Judge]



                                  Before

                        Lynch, Chief Judge,
               Torruella and Selya, Circuit Judges.



     James R. Erwin, with whom Michelle Y. Bush and Pierce Atwood
LLP were on brief, for defendant-appellant.
     Guy D. Loranger, with whom Law Office of Guy D. Loranger was
on brief, for plaintiff-appellee.



                              June 10, 2015
          Per curiam.   This appeal has been rendered moot by our

decision earlier today in the companion appeal, see Murray v.

Kindred Nursing Centers West LLC, No. 14-1943.       We therefore

dismiss this appeal, without prejudice and without costs, as moot.



Dismissed.




                               -2-